
	
		I
		112th CONGRESS
		2d Session
		H. R. 4374
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2012
			Mrs. Christensen (for
			 herself and Mr. Pierluisi) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  increased limitation on the cover over of the tax on distilled spirits to
		  Puerto Rico and the Virgin Islands.
	
	
		1.Extension of increased
			 limitation on cover over of tax on distilled spirits to Puerto Rico and the
			 Virgin Islands
			(a)In
			 generalParagraph (1) of
			 section 7652(f) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2012 and inserting January 1,
			 2014.
			(b)Effective
			 dateThe amendments made by this section shall apply to distilled
			 spirits brought into the United States after December 31, 2011.
			
